Title: To George Washington from Robert R. Livingston, 16 April 1782
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 16th Apl 1782
                        
                        I do myself the honor to transmit the enclosed letter which came under my cover from the Marquis de
                            Lafayette. This to me contains nothing of consequence but what I presume he has given to you, nor is there much
                            intelligence circulating in this place that merrits your attention. Cornwallis was recd in England with the strongest
                            marks of applause, as he past thro’ Exeter he was presented with the freedom of the city & was carried from the
                            London tavern to Guildhall upon the shoulders of the populace. Arnold too is to be consulted upon the mode of carrying on
                            the war here, which as far as we can learn they seem resolved to prosecute at all events, tho I can not hear that any
                            troops have yet embarked or even been prepared for embarkation. The Minister of France mentions a circumstance which he
                            learned from the capt. of the Feby packet which was taken & carried into chesapeake that may indicate some change
                            in their measures he declares that Lord George Germain had left administration & was succeeded by Welbore Ellis.
                            If this should be true it would appear, when compared with Lord Georges frequent Declarations, either that he differed in
                            sentiment with the rest of the ministry about the mode of conducting the war, or the expedientcy of carrying it on at all.
                        From the character of Ellis I presume he is only to hold his place till some person of more consequence can
                            be found to take so hazardous a post, in which,  whether the object is peace or war no
                            representation is to be acquired.
                        Notwithstanding the expected assurances which we have from the West Indies of the arrival of Rodney it is
                            rendered problematical by a declaration that the Capt. makes of his not having sailed the 5th of Feby, so that if the
                            Antigua account of his arrival should be true, his passage could not have exceeded 10 days—which tho’
                            possible is hardly probable. I have the honor to be Dr Sir with the greatest respect & esteem
                            yr Excellencys Most ob. Hum: Servt
                        
                            R.R. Livingston
                        
                    